                          IN THE UNITED STATES DISTRICT COURT FOR
                              THE SOUTHERN DISTRICT OF GEORGIA
                                      SAVANNAH DIVISION



          UNITED STATES OF AMERICA,


          V.                                           Case No. CR499-133


          JOE PERRY GARRETT,


                             Defendant




                    Laura G. Hastay, counsel of record for defendant Joe Perry

          Garrett in the above-styled case has moved for leave of absence.

          The Court is mindful that personal and professional obligations

          require the absence of counsel on occasion. The Court, however,

          cannot accommodate its schedule to the thousands of attorneys who

          practice within the Southern District of Georgia.

                    Counsel may be absent at the times requested. However, nothing

          shall prevent the case from going forward; all discovery shall

          proceed, status conferences, pretrial conferences, and trial shall
          not be interrupted or delayed. It is the affirmative obligation of

          co^sel to provide a fitting substitute.

i rvi r
               o_                        .A
           cr
                     0Ordered this         day of March 2019
           rv




    zS     C=5
           C-U
                                              WILLIAM T. MOORB^f JR., JUDGE
                                              UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF GEORGIA
